          Case 1:20-cr-00389-JGK Document 42
                                          41 Filed 03/26/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     March 26, 2021
                                      Application granted.
BY ECF
Hon. John G. Koeltl                   SO ORDERED.
United States District Judge
Southern District of New York
                                      New York, New York /s/ John G. Koeltl
500 Pearl Street
                                      March 26, 2021     John G. Koeltl, U.S.D.J.
New York, New York 10007

   Re: United States v. Minter, 20 Crim. 389 (JGK)

Dear Judge Koeltl:

       The parties write jointly to request a one-week adjournment of certain pretrial deadlines
while they discuss a potential pretrial resolution of this case.

       The Government has extended a written plea offer to the defendant that expires on April 2,
and the defendant is considering whether to accept that plea offer. The Court has set an April 2
deadline to submit motions in limine, requests to charge, and voir dire; and an April 9 deadline to
respond or object to those filings. Dkt. 29. The parties jointly request that those deadlines each
be adjourned by one week so that the parties can continue their plea discussions and potentially
obviate the need to make such filings in the event a plea agreement is reached.



                                             Respectfully Submitted,

                                             AUDREY STRAUSS
                                             United States Attorney


                                         by: /s/ Kevin Mead
                                             Kevin Mead
                                             Assistant United States Attorney
                                             (212) 637-2211


CC:    Derek Cohen, Counsel for Defendant Dave Minter (by ECF)
